Exhibit 10.7

FULTON FINANCIAL CORPORATION

2004 STOCK OPTION AND COMPENSATION PLAN

Article 1. Purpose of the Plan. The purpose of the 2004 Stock Option and
Compensation Plan (the “Plan”) of Fulton Financial Corporation (the “Company”)
and its affiliates is: (i) to align the interests of shareholders and key
employees by encouraging and creating ownership of common stock of the Company;
(ii) to enable the Company to attract and retain qualified employees who
contribute to the Company’s success by their ability and ingenuity; (iii) to
provide meaningful long-term incentive opportunities for key employees who are
responsible for the success of the Company and who are in a position to make
significant contributions toward its objectives; (iv) to reward individual
performance; and (v) to allow the Company to be competitive within the Peer
Group (as defined in Section 2.21 below).

Article 2. Definitions. For purposes of the Plan, the following words or phrases
shall have the meanings assigned to them below:

2.01. “Affiliate” shall mean a parent or subsidiary corporation as defined in
Section 424 of the Code (substituting “Company” for “employer corporation”),
including a parent or subsidiary which becomes such after the adoption of the
Plan.

2.02. “Award” shall mean the grant of an Option or Restricted Stock under this
Plan.

2.03. “Board” shall mean the Board of Directors of the Company.

2.04. “Business Combination” shall have the meaning set forth in Section 2.05.

2.05. “Change in Control” of the Company shall mean:

(a) a change in the Board during any twenty-four (24) month period ending on or
after the effective date of the Plan, if the individuals who were directors of
the Company at the beginning of the period cease during such period to
constitute at least a majority of the Board;

(b) the acceptance and completion of a tender offer or exchange offer by any
entity, person or group (including any affiliates of such entity, person or
group, other than an Affiliate of the Company) for twenty-five percent (25%) or
more of the outstanding voting power of all capital stock of the Company;

(c) the acquisition by any entity, person or group (including any affiliates of
such entity, person or group) of beneficial ownership, as that term is defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of the Company’s capital stock entitled to twenty-five percent
(25%) or more of the outstanding voting power of all capital stock of the
Company;



--------------------------------------------------------------------------------

(d) a merger, consolidation, division, share exchange, or any other transaction
or a series of transactions outside the ordinary course of business involving
the Company (a “Business Combination”), as a result of which the holders of the
outstanding voting capital stock of the Company immediately prior to such
Business Combination, excluding any shareholder who is a party to the Business
Combination (other than the Company) or is such party’s affiliate as defined in
the Exchange Act, hold less than seventy-five percent (75%) of the voting
capital stock of the surviving or resulting corporation; or

(e) the transfer of substantially all of the assets of the Company other than to
a wholly owned subsidiary of the Company.

2.06. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

2.07. “Committee” shall mean the Executive Compensation Committee of the Board,
or such other committee of the Board appointed by the Board to administer this
Plan, comprised of all members of such committee who are not eligible to receive
Options under the Plan and who are deemed to be Independent.

2.08. “Company” shall mean Fulton Financial Corporation.

2.09. “Date of Grant” in respect of any Award granted under the Plan shall mean
the date on which that Award is granted by the Committee.

2.10. “Date of Exercise” in respect of any Option granted under the Plan shall
mean the date on which the Participant’s written notice of Exercise is received
by the Company pursuant to procedures prescribed by the Committee.

2.11. “Exchange Act” shall have the meaning set forth in Section 2.05.

2.12. “Exercise”, in respect of an Option, shall mean the delivery by the
Participant to the Secretary of the Company of a written notice of exercise in
the form specified by the Committee, accompanied by payment in full for the
Shares to be acquired pursuant to such exercise.

2.13. “Incentive Stock Option” shall mean an Option issued pursuant to the Plan
that meets the requirements of Section 422 of the Code, as set forth in Article
9 below.

2.14. “Independent”, in respect of a director, shall mean a director of the
Company who is an “outside director” under Section 162(m) of the Code.

2.15. “Key Employees” shall mean those employees of the Company or any
Affiliate, including officers (whether or not they are directors), who, in the
discretion of the Committee, are determined to have rendered services which tend
to contribute materially to the success of the Company or an Affiliate.

2.16. “NASDAQ” shall mean the National Association of Securities Dealers, Inc.
Automated Quotations System.

 

2



--------------------------------------------------------------------------------

2.17. “Non-Qualified Stock Option” shall mean an Option issued pursuant to the
Plan that is not intended to be an Incentive Stock Option.

2.18. “Option” means a right granted to a Participant to purchase Stock at a
specified price during specified time periods. An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.

2.19. “Optionee” shall mean a Participant to whom an Option has been awarded.

2.20. “Participant” shall mean a Key Employee (or others under Section 5.05) to
whom an Award has been granted pursuant to the Plan.

2.21. “Peer Group” shall mean those financial institutions selected by the
Committee to be used to determine Options available for grant and Restricted
Stock available for award, as described in Section 5.04 of the Plan.

2.22. “Plan” shall mean this 2004 Stock Option and Compensation Plan.

2.23. “Restricted Stock” shall mean shares of Stock subject to an Award granted
pursuant to Article 10 of this Plan.

2.24. “Securities Act” shall have the meaning set forth in Section 12.02.

2.25. “Shares” shall mean the $2.50 par value common stock of the Company.

2.26. “Stock” shall also mean the $2.50 par value common stock of the Company.

2.27. “Ten Percent Shareholder” shall mean a person who on the Date of Grant
owns, either directly or within the meaning of the attribution rules in
Section 424(d) of the Code, stock possessing more than ten percent of the total
combined voting power of all classes of stock of the Company or any one of its
subsidiaries, as defined respectively in Sections 424(e) and 424(f) of the Code.

2.28. “Total Shareholder Return (TSR)” shall mean the stock price appreciation
of a Share, plus reinvestment of dividends and the compounding effect of
dividends paid on reinvested dividends, calculated on a cumulative basis over a
five-year period.

Article 3. Administration of the Plan.

3.01. The Plan shall be administered by the Committee. The Board may from time
to time remove members from, or add members to, the Committee. Vacancies on the
Committee, however caused, shall be filled by the Board.

3.02. The Committee shall be vested with full authority to adopt, amend and
rescind such rules and regulations as it deems necessary or desirable to
administer the Plan and to interpret the provisions of the Plan. Any
determination, decision or action of the Committee in connection with the
construction, interpretation, administration or application of the Plan shall be
final,

 

3



--------------------------------------------------------------------------------

conclusive and binding upon all Participants and any person claiming under or
through a Participant.

3.03. No member of the Committee or of the Board shall be liable for any
determination, decision or action made in good faith with respect to the Plan or
any Award granted under the Plan.

Article 4. Stock Subject to the Plan. Subject to adjustment as provided in
Article 11, the Committee shall have the authority to grant Options or
Restricted Stock under the Plan for up to an aggregate of 13,200,000 Shares. For
purposes of qualifying for Section 162(m) of the Code, no Participant may
receive Options or Restricted Stock during any single fiscal year of the Company
covering or representing more than 100,000 Shares. As the Committee may
determine from time to time, the Shares optioned or Restricted Stock awarded may
consist either in whole or in part of authorized but unissued Shares or Shares
held in treasury. If an Option is surrendered or for any reason ceases to be
exercisable or Restricted Stock is forfeited, the Shares which were subject to
such Option but as to which the Option has not been exercised, or the Shares
which have been forfeited, shall be added back to the pool of Shares available
for grant under the Plan.

Article 5. Eligibility and Grant of Options and Restricted Stock.

5.01. Subject to Section 5.05, Options shall be granted or Restricted Stock
awarded under the Plan only to persons who are Key Employees of the Company or
of any Affiliate, as determined by the Committee.

5.02. It shall be the responsibility of the Committee to determine: (i) the time
or times, if any, when Awards will be granted under the Plan; (ii) the number of
Shares to be optioned or granted as Restricted Stock; (iii) the eligible
employees to whom Awards will be granted; (iv) the number of Shares to be
optioned or granted as Restricted Stock to each eligible employee; (v) whether
an Option will be a Non-Qualified Stock Option or an Incentive Stock Option; and
(vi) any other provisions related to the granting of Options or Restricted
Stock, subject to Article 15.

5.03. An Incentive Stock Option shall not be granted to a Ten Percent
Shareholder except on such terms concerning the Option price and conditions of
Exercise as are described in Article 9 with respect to such person. Subject to
Section 5.05, an Incentive Stock Option shall not be granted to an individual
who is not an employee of the Company or any Affiliate.

5.04. The number of Shares available for Awards in any calendar year shall be
determined depending upon the performance of the Company measured in terms of
Total Shareholder Return (TSR) relative to a Peer Group, determined at the sole
discretion of the Committee, for the five-year period immediately preceding the
grant of the Award. The number of Shares available for Awards shall be
determined in accordance with the following schedule:

 

Company’s TSR Ranking among the Peer

Group for Prior Five-Year Period

  

Percent of Total Outstanding Shares

Available for Awards for Plan Year

Top Quartile

   1.00%

Second Quartile

   0.75%

Third Quartile

   0.50%

 

4



--------------------------------------------------------------------------------

Fourth Quartile

   At the Discretion of the Committee but limited to no more than 0.50%

Individual Award levels may vary depending on the Key Employee’s tier or salary
grade, individual performance, tenure-related issues, competitive award
practices, the size of the total Share pool and the number of Participants.

5.05. Options or Restricted Stock may be granted under the Plan from time to
time in substitution for stock options or restricted stock (or such options or
restricted stock may be assumed by the Company), held by current or former
employees or directors, or other optionees or holders of restricted stock, of a
corporation which becomes or is about to become an Affiliate of the Company as
the result of a merger or consolidation of such corporation with the Company or
one of its Affiliates, or the acquisition by the Company or one of its
Affiliates of the assets of such corporation, or the acquisition by the Company
or one of its Affiliates of stock of such corporation as the result of which it
becomes an Affiliate. The terms and conditions of the Options or Restricted
Stock so granted or assumed may vary from the terms and conditions set forth in
this Plan to such extent as the Committee at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the options or
restricted stock being substituted or assumed.

Article 6. Option Price.

6.01. Except as otherwise provided in Article 9 below, the Option price per
Share to be acquired pursuant to the Exercise of an Option shall not be less
than the fair market value per Share on the Date of Grant, subject to adjustment
as set forth in Article 11 below.

6.02. If the Stock is listed on an established stock exchange or exchanges, the
fair market value shall be deemed to be the average of the highest and lowest
trading prices of the Stock on such stock exchange or exchanges on the Date of
Grant or, if no sale of the Stock has been made on any stock exchange on that
day, the fair market value shall be determined by reference to such price on the
next preceding day on which such price was quoted.

6.03. During such time as the Stock is not listed on an established stock
exchange but is listed in the NASDAQ National Market System, the fair market
value per Share shall be the average of the highest and lowest trading prices of
the Stock on the Date of Grant or, if no trade of Stock occurred on that day,
the fair market value shall be determined by reference to such prices on the
next preceding day on which such prices were quoted.

Article 7. Terms and Conditions of Options.

7.01. Each Option shall be evidenced by a written stock option agreement
specifying the number of Shares that may be purchased pursuant to the Option,
the Option price, the term of the Option, and such other terms, conditions and
limitations established by the Committee as are consistent with the terms of the
Plan. The stock option agreement shall identify the Option as a Non-Qualified
Stock Option or an Incentive Stock Option.

 

5



--------------------------------------------------------------------------------

7.02. Each Option granted under the Plan shall expire on the date determined by
the Committee and specified in the stock option agreement; provided, however,
that, except as provided in Article 9 and in Section 7.04 below, each option
shall terminate not later than the date which is ten years from the Date of
Grant.

7.03. The Committee in its discretion may impose further limitations on the
Exercise of Options granted under the Plan.

7.04. Unless otherwise provided in the terms of a stock option agreement, a
vested Option may be Exercised by an Optionee only while the Optionee is an
employee of the Company or an Affiliate and has maintained continuous status as
an employee since the Date of Grant of the Option, except if the Optionee’s
continuous employment ceases by reason of the Optionee’s disability, death or
retirement. If the continuous employment of an Optionee is terminated as a
result of the Optionee’s disability, such Optionee may, but only within a one
(1) year period from the date of such termination of employment (and no later
than the date that the Option would otherwise expire), Exercise the Option to
the extent the Optionee was entitled to Exercise it at the date of such
termination of continuous employment. If the continuous employment of an
Optionee is terminated as a result of the Optionee’s death, to the extent the
Optionee was entitled to Exercise the Option immediately prior to the Optionee’s
death, such Option of the deceased Optionee may be Exercised, but only within
one (1) year from the date of the Optionee’s death (and no later than the date
on which such Option would otherwise expire), by the person or persons
(including the Optionee’s estate) to whom the Optionee’s rights under such
Option shall have passed by will or by the laws of descent and distribution. If
the continuous employment of an Optionee ceases as a result of the Optionee’s
retirement, option recipients who retire at age 55 or older with 5 or more years
of consecutive employment shall be able to exercise their currently exercisable
options for up to two years from their retirement date (but not beyond the date
when the option would otherwise expire). However, if exercisable incentive stock
options are not exercised within 90 days of retirement, they will convert to
non-qualified stock options. All unexercisable options and unvested restricted
stock grants on the date of retirement shall be canceled. For option recipients
who retire at age 60 or older with 10 or more years of consecutive employment,
unexercisable options shall become exercisable on the retirement date. Such
retirees shall be able to exercise their options for up to two years from their
retirement date (but not beyond the date when the option would otherwise
expire). However, if incentive stock options are not exercised within 90 days of
retirement, they will convert to non-qualified stock options. Termination of
continuous employment for any other reason, shall result in the immediate
cancellation of the Option.

Notwithstanding anything herein to the contrary, as to a Non-Qualified Stock
Option (including an Incentive Stock Option which has been amended in such a
manner as to convert it to a Non-Qualified Stock Option), if the continuous
employment of an Optionee is terminated as a result of the Optionee’s
retirement, such Optionee may, but only within a two (2) year period from the
date of retirement (and no later than the date that the Option would otherwise
expire), exercise the option to the extent the Optionee was entitled to exercise
it at the date of retirement.

The terms “continuous employment” and “continuous status as an employee” mean
the absence of any interruption or termination of employment with the Company or
with any present or future Affiliate. Employment shall not be considered
interrupted in the case of transfers between

 

6



--------------------------------------------------------------------------------

the Company and any Affiliate or between Affiliates, nor in the case of any
military leave or any approved leave of absence which the Committee, in its
discretion, treats as a period of employment.

7.05. During the lifetime of a Participant, an Option granted pursuant to the
Plan shall be exercisable only by the Participant and shall not be assignable or
transferable by him or her other than by will or the laws of descent and
distribution.

Article 8. Exercise of Options. The Committee shall determine the time or times
at which an Option may be Exercised in whole or in part.

8.01. Subject to such other Exercise provisions as may be determined by the
Committee and as set forth in a stock option agreement, Options may be Exercised
on or after the date which is three (3) years from the Date of Grant, provided
that the Optionee has maintained continuous employment (determined under
Section 7.04) from the Date of Grant and remains an employee as of such vesting
date,; provided further, however, that the Options may be sooner Exercised with
respect to all or any portion of the total number of shares of Stock covered by
the Options upon the occurrence of a Change in Control. Notwithstanding any
provision of this Plan to the contrary, if at the time that an Incentive Stock
Option becomes first exercisable in accordance with the above schedule, the
aggregate fair market value (determined at the time of the grant) of Stock with
respect to which Incentive Stock Options are first exercisable during any
calendar year under the Plan and all other stock option plans of the Company and
its Affiliates exceeds $100,000, then such Option shall be treated in part as an
Incentive Stock Option and in part as a Non-Qualified Stock Option, taking such
options into account in the order in which they were granted. In such a case,
the Company may designate the shares of Stock that are to be treated as Stock
acquired pursuant to the Exercise of an Incentive Stock Option by issuing a
separate certificate for such shares and identifying the certificate as
incentive stock option shares in the stock transfer records of the Company.

8.02. Each Participant who elects to Exercise an Option granted pursuant to the
Plan shall give written notice to the Company of such election and of the number
of Shares he or she has elected to purchase, in such form as the Committee shall
have prescribed or approved. At the time of Exercise of the Option, the price of
the Shares purchased shall become immediately due and payable (i) in cash or by
check, (ii) by tendering to the Company Shares of the Company that have been
held by the Participant for at least six months, having a fair market value as
of the Date of Exercise (determined pursuant to Article 6, above) equal to the
exercise price, (iii) by any method established by the Committee to facilitate
Stock ownership, including so-called “cashless exercise”, or (iv) by any
combination of the methods of payment described in (i), (ii) , and (iii).

Article 9. Other Incentive Stock Option Requirements.

9.01. The Committee is authorized to grant Incentive Stock Options to
Participants subject to the terms and provisions of Section 422 of the Code,
including, but not limited to, the requirements that: (i) no Incentive Stock
Option shall be granted more than ten years after the effective date of the
Plan; (ii) the exercise price per Share of any Incentive Stock Option shall not
be less than 100 percent of fair market value of the Stock on the Date of Grant;
(iii) the

 

7



--------------------------------------------------------------------------------

exercise price per Share of any Incentive Stock Option granted to a Ten Percent
Shareholder shall not be less than 110 percent of the fair market value of the
Stock on the Date of Grant, and (iv) if the exercise price of the Incentive
Stock Option is determined pursuant to (iii) above, an Incentive Stock Option
shall not be exercisable after the expiration of five (5) years from the Date of
Grant. Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised, so as
to disqualify either the Plan or any Incentive Stock Option under Section 422 of
the Code.

9.02. With respect to shares of Stock acquired as a result of the Exercise of an
Incentive Stock Option, any disposition of such shares other than by will or by
the laws of descent and distribution before the later of the expiration of the
two (2) year period beginning on the date such Incentive Stock Option was
granted or the expiration of the one (1) year period beginning on the date of
the transfer of such shares pursuant to such Exercise, will not be prohibited by
the Plan, but may disqualify the disposition from receiving favorable tax
treatment under Section 421(a) of the Code. The Committee may require an
Optionee to give prompt Notice (as such term is defined below) to the Company
concerning any disposition of shares of Stock received upon the Exercise of an
Incentive Stock Option within: (i) two (2) years from the date of granting such
Incentive Stock Option to such Optionee, (ii) one (1) year from the transfer of
such shares of Stock to such Optionee, or (iii) such other period as the
Committee may from time to time determine. The Committee may direct in the
applicable award agreement that an Optionee with respect to an Incentive Stock
Option undertake to give such notice described in the preceding sentence at such
time and containing such information as the Committee may prescribe, and/or that
the certificates evidencing shares of Stock acquired by Exercise of an Incentive
Stock Option refer to such requirement to give such notice. Notice shall mean
written notification actually received by the Company at its executive offices
on a day when the Company’s executive offices are open for business, or, if
received after such time, such Notice shall be deemed received on the next such
day, which Notice may be delivered in such manner as may be prescribed from time
to time by the Committee.

Article 10. Restricted Stock

10.01. Subject to the provisions of the Plan, the Committee may grant shares of
Restricted Stock to Key Employees from time to time in accordance with this
Article 10. All Awards of Restricted Stock shall be subject to all the
applicable provisions of the Plan, including the following terms and conditions,
and to such other terms and conditions not inconsistent therewith as the
Committee shall determine and which are set forth in the applicable Award
agreement.

10.02. At the time of making a grant of Restricted Stock to a Key Employee, the
Committee shall determine the number of shares of Restricted Stock to be granted
to the Key Employee, the duration of the restricted period after which (and the
conditions under which) all or part of the Restricted Stock may vest in the Key
Employee, the price (if any) to be paid for the Restricted Stock, and any other
terms and conditions which the Committee may deem appropriate. Subject to such
other vesting provisions as determined by the Committee and as set forth in a
restricted stock agreement, Restricted Stock shall vest on the date which is
five (5) years from the date of the Award of such Restricted Stock, provided
that the holder of the

 

8



--------------------------------------------------------------------------------

Restricted Stock has maintained continuous employment (determined under
Section 7.04) from the Date of Grant and remains an employee as of the date of
vesting.

10.03. Each recipient of Restricted Stock hereunder, may, but need not, be
issued one or more stock certificates in respect of shares of Restricted Stock.
Stock certificates for shares of Restricted Stock shall be registered in the
name of the recipient but shall be appropriately legended and returned to the
Company by the recipient, together with a stock power, endorsed in blank by the
recipient. As the Committee, in its discretion, may deem appropriate, in lieu of
the issuance of certificates for any shares of Restricted Stock during the
restricted period, a “book entry” (i.e., a computerized or manual entry) may be
made in the records of the Company, or its designated stock transfer agent, to
evidence the ownership of such shares of Restricted Stock in the name of the
applicable recipient. Such records of the Company or such agent shall, absent
manifest error, be binding on all recipients of Restricted Stock hereunder. At
the expiration of the restricted period, the Company shall deliver to the
recipient of the Restricted Stock (or his or her legal representative) stock
certificates representing shares of Restricted Stock, which have vested.

10.04. In the event a recipient of Restricted Stock ceases to be employed by the
Company or an Affiliate during the restricted period for reasons other than
death or disability, all shares of Restricted Stock which have not previously
vested in the recipient shall be forfeited to the Company, except as provided in
this Section 10.04. In the event employment terminates due to the recipient’s
death or disability, all shares of Restricted Stock shall immediately vest in
the recipient. For recipients who retire at age 60 or older with 10 or more
years of consecutive employment, unvested restricted stock grants shall become
vested on the retirement date

10.05. The recipient of shares of Restricted Stock shall be entitled to vote
shares of Restricted Stock and shall be entitled to all dividends paid thereon;
provided, however, cash dividends received on such Restricted Stock shall be
reinvested in Stock under the Company’s dividend reinvestment plan, and the
Stock so acquired shall be subject to the same restrictions as such Restricted
Stock to the extent determined by the Committee. In addition, shares received
with respect to a stock dividend or stock split applicable to the Restricted
Stock shall be subject to the same restrictions as such Restricted Stock to the
extent determined by the Committee.

Article 11. Changes in Capital Structure.

11.01. In the event of any change in the Shares subject to the Plan or to any
Option granted hereunder, through merger, consolidation, reorganization,
recapitalization, reincorporation, stock split, stock dividend or other change
in the corporate structure of the Company, the Committee shall appropriately
adjust the number of Shares subject to the Plan and to each outstanding Option,
and the price per Share thereof (but not the total price), so that upon
Exercise, the Participant shall receive the same number of Shares he or she
would have received had he been the holder of all Shares subject to his or her
outstanding Options immediately before the effective date of such change in the
capital structure of the Company, and the benefits, rights and features relating
to shares of Restricted Stock shall be appropriately adjusted consistent with
such change in such manner as the Committee may deem equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for,
participants in the Plan. Such adjustment shall not result in the issuance of
fractional shares. Each such adjustment shall be made in such

 

9



--------------------------------------------------------------------------------

manner so as not to constitute a “modification” of the Option as defined in
Section 424 of the Code.

11.02. If the Company is succeeded by another corporation in a merger or
consolidation or if fifty percent or more of its Stock is acquired by another
corporation, all Options granted under the Plan which are then outstanding shall
be assumed by the successor corporation and each such Option shall be applicable
to the stock of the successor corporation, with only such modifications as may
be necessary to continue the status of an Incentive Stock Option as an option
granted under an incentive stock option plan within the meaning of Section 422
of the Code.

11.03. Any adjustment by the Committee pursuant to this Article 11 in the number
of Shares subject to the Plan or to any outstanding Option, or to the price
stated in any Option, or to the benefits, rights and features relating to shares
of Restricted Stock, shall be final, binding and conclusive. Notice of any
adjustment shall be given by the Company to each Participant holding an Option
which shall have been so adjusted.

11.04. The grant of an Award pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

Article 12. Registration of Stock.

12.01. No Option granted pursuant to the Plan shall be exercisable, nor shall
Restricted Stock vest, in whole or in part, if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the Stock subject to such Option or the Restricted Stock on any securities
exchange or under any applicable law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of such Option (or the issuance of Shares
thereunder) or the vesting of such Restricted Stock, unless such listing,
registration, qualification, consent or approval may be effected or obtained
free of any conditions not acceptable to the Committee.

12.02. If a registration statement under the Securities Act of 1933 (the
“Securities Act”) with respect to the Shares issuable upon Exercise of any
Option or Restricted Stock granted under the Plan is not in effect at the time
of Exercise, as a condition of the issuance of the Shares, the Committee may
require the Participant exercising the Option or receiving Restricted Stock to
give the Committee a written statement, satisfactory in form and substance to
the Committee, that he or she is acquiring the Stock for his or her own account
for investment and not with a view to its distribution. The Company may place
upon any share certificate issued upon Exercise of such Option or receipt of
Restricted Stock the following legend or such other legend as the Committee may
prescribe to prevent disposition of the Shares in violation of the Securities
Act or any other applicable securities law:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the “Act”) and may not be sold, pledged, hypothecated or
otherwise transferred or offered for sale in the absence of an effective
registration

 

10



--------------------------------------------------------------------------------

statement covering such shares which has been filed under the Act or a written
opinion of counsel for the Company that registration is not required.”

Article 13. Tax Withholding. The Company will require that each Participant, as
a condition of Exercise of an Option, receipt or vesting of Restricted Stock or
a so-called “cashless exercise” of an Option, pay or reimburse any taxes the
Company is required to withhold in connection with the grant or Exercise of the
Option or receipt or vesting of Restricted Stock.

Article 14. Amendment or Termination of the Plan.

14.01. The Board may at any time amend, modify, suspend or terminate the Plan;
provided that, except as provided in Article 11 above, the Board may not,
without the consent of the shareholders of the Company, make any amendment or
modification which:

(a) increases the maximum number of Shares as to which Awards may be granted
under the Plan,

(b) changes the class of eligible employees,

(c) increases materially the benefits accruing to an employee under the Plan, or

(d) otherwise requires the approval of the shareholders of the Company under
applicable law (including the requirements of Section 422 of the Code) or
listing requirements relating to the Stock.

14.02. Notwithstanding the provisions of Section 14.01 above, the Board reserves
the right to amend or modify the terms and provisions of the Plan and of any
outstanding Awards granted under the Plan to the extent necessary to qualify any
or all Options granted under the Plan for such favorable federal income tax
treatment (including deferral of taxation upon Exercise) as may be afforded
employee stock options under Section 422 of the Code, the regulations
promulgated thereunder, and any amendments or replacements thereof.

14.03. Unless previously terminated by the Board, the Plan shall terminate on,
and no Award shall be granted after, the tenth anniversary of the effective date
of the Plan, as set forth in Section 16 below.

14.04. No amendment, modification or termination of the Plan (whether by action
of the Board or by expiration of the Plan term) shall in any manner affect any
Option or Restricted Stock theretofore granted under the Plan without the
consent of the Participant or any person claiming under or through the
Participant.

 

11



--------------------------------------------------------------------------------

Article 15. General Provisions.

15.01. No Participant or employee shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants and employees.

15.02. No Award shall confer on any Participant any of the rights of a
shareholder of the Company unless and until Shares are duly issued or
transferred to the Participant in accordance with the terms of the Award.

15.03. Nothing contained in the Plan or any applicable award agreement shall
confer upon any employee any right to continue in the employ of the Company or
any Affiliate or to interfere in any way with the right of the Company or any
Affiliate to terminate his or her employment at any time or increase or decrease
his or her compensation from the rate in existence at the time of granting an
Award.

15.04. Upon a Change in Control of the Company, all Options theretofore granted
and not previously exercisable, and all Restricted Stock theretofore granted but
still subject to forfeiture, shall become fully exercisable, in the case of
Options, or fully vested, in the case of Restricted Stock, to the same extent
and in the same manner as if they had become exercisable or vested by passage of
time or by virtue of the Company achieving certain performance objectives in
accordance with the relevant provisions of the Plan and any Award agreement.

15.05. The Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the issuance of shares of Stock or the payment of cash upon
Exercise or payment of any Award. Proceeds from the issuance of shares of Stock
pursuant to Awards granted under the Plan shall constitute general funds of the
Company. The expenses of the Plan shall be borne by the Company.

15.06. By accepting any benefit under the Plan, each recipient of an Award under
the Plan and each person claiming under or through such recipient shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, all of the terms and conditions of the Plan and any action taken
under the Plan by the Committee, the Company or the Board, in any case in
accordance with the terms and conditions of the Plan.

15.07. Any liability of the Company or any Affiliate to any recipient of an
Award under the Plan with respect to any Award shall be based solely upon
contractual obligations created by the Plan and the Award agreement. Neither the
Company nor any Affiliate nor any member of the Committee or the Board, nor any
other person participating in any determination of any question under the Plan,
or in the interpretation, administration or application of the Plan, shall have
any liability, in the absence of bad faith, to any party for any action taken or
not taken in connection with the Plan, except as may expressly be provided by
statute.

15.08. The Plan shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to such state’s choice of
law provisions, except as superseded by applicable federal law.

15.09. The words “Article,” “Section” and “paragraph” shall refer to provisions
of the Plan, unless expressly indicated otherwise. Wherever any words are used
in the Plan or any

 

12



--------------------------------------------------------------------------------

Award agreement in the masculine gender they shall be construed as though they
were also used in the feminine gender in all cases where they would so apply,
and wherever any words are used herein in the singular form they shall be
construed as though they were also used in the plural form in all cases where
they would so apply.

15.10. The Plan shall be binding upon the legally constituted successors of the
Company. Upon the dissolution or merger of the Company into a successor
corporation, or any transaction resulting in the transfer or exchange of shares
involving the Company, the Plan shall be binding upon and, if required, shall be
adopted by the shareholders of said successor entity. The obligations created
under the Plan regarding adoption, implementation and Exercise under the Plan
shall be binding upon said successor entity.

Article 16. Effective Date. The Plan shall become effective on the date on which
it is adopted by the Board, provided that the Plan is approved by the
shareholders of the Company within one year thereafter. The Board may grant
Options or Restricted Stock pursuant to the Plan prior to the approval of the
Plan by the shareholders of the Company, provided that all such Awards are
contingent upon shareholder approval of the Plan within said one-year period.

 

13